 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     MARY ANN CADRETT,                                  Case No. 1:18-cv-01343-SAB
11
                    Plaintiff,                          ORDER VACATING ALL DATES AND
12                                                      DIRECTING CLERK OF COURT TO
            v.                                          CLOSE CASE AND REFLECT
13                                                      VOLUNTARY DISMISSAL PURSUANT TO
     SPROUTS FARMERS MARKET, INC., et                   RULE 41(a) OF THE FEDERAL RULES OF
14   al.,                                               CIVIL PROCEDURE

15                  Defendants.                         (ECF No. 26)

16

17          On March 9, 2020, a stipulation was filed dismissing this action with prejudice with each

18 party to bear its own costs. (ECF No. 26.) In light of the stipulation of the parties, this action

19 has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688,

20 692 (9th Cir. 1997), and has been dismissed with prejudice and with each party to bear its own

21 costs.

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///


                                                    1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      All pending dates are VACATED; and

 3          2.      The Clerk of the Court is DIRECTED to CLOSE the file in this case and adjust

 4                  the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

 5
     IT IS SO ORDERED.
 6

 7 Dated:        March 9, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
